09/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0182


                                      DA 22-0182
                                   _________________

 BROADWATER COUNTY, MONTANA,

              Plaintiff and Appellee,

       and

 HELENA INDEPENDENT RECORD,

              Defendant and Appellee,
                                                                    ORDER
       v.

 PERSONS WITH AN INTEREST IN THE
 RELEASE OF CONFIDENTIAL CRIMINAL
 JUSTICE INFORMATION PERTAINING TO
 THE INVESTIGATION AND PROSECUTION
 OF JASON ELLSWORTH: JASON
 ELLSWORTH,

              Defendants and Appellants.
                                _________________

       Upon consideration of Appellant’s motion for extension of time to file the reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 26, 2022, within which to prepare, file, and serve the reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                September 22 2022